Citation Nr: 1048179	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for spinocerebellar 
degeneration or ataxia (SCA6), to include manifestations and 
symptoms indicative of the residuals of a stroke.  

2.  Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty from June 1949 to June 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service member has been diagnosed with spinocerebellar 
degeneration and ataxia.

2.  A VA medical doctor has concluded that the service member's 
spinocerebellar degeneration and ataxia began while the service 
member was on active duty.  

3.  The service member's service-connected disabilities render 
him unable to tend to the basic functions of self care without 
regular assistance from another person, and render him vulnerable 
to the hazards and dangers incident to his environment.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the service member's favor, 
spinocerebellar degeneration and ataxia began in or is the result 
of his period of active service.  38 U.S.C.A. §§ 1101, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for special monthly compensation based on the 
need for the regular aid and attendance have been met.  38 
U.S.C.A. §§ 1114, 1502(b), 1521(d), 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.23, 3.102, 3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the service member, further development 
under the VCAA or other law would not result in a more favorable 
outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service 
connection for spinocerebellar degeneration or ataxia (SCA6), to 
include manifestations and symptoms indicative of the residuals 
of a stroke, and special monthly compensation  based on the need 
for the regular aid and attendance of another person.  The RO 
will be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Preliminary Matters

The Board has thoroughly reviewed all the evidence in the service 
member's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the service 
member or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The service member should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the claimant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The service member has come before VA asking that service 
connection be granted for a disability that has been classified 
at various times as cerebellar ataxia, spinocerebellar 
degeneration, spinocerebellar ataxia 6 (SCA6), and residuals of a 
stroke.  He has indicated, as have his accredited representative 
and custodian, that the overall condition began manifesting 
itself while he was on active duty and has continued to the 
present.  Thus, he has asked that service connection be granted.  
Additionally, as a result of this condition, the service member 
can no longer take care of himself and must rely on others for 
care.  As such, he asks that special monthly compensation in the 
form of aid and attendance be granted.  The RO has denied his 
claim, and the service member has appealed to the Board for 
review.  

Service Connection

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2010).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2010).  The United States Court of 
Appeals for Veterans Claims, hereinafter the Court, has held that 
when aggravation of a service member's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-connected.  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The service member, through his custodian, has averred that he 
now suffers from spinocerebellar degeneration or ataxia (SCA6), 
and that manifestations and symptoms of this condition began 
while he was on active duty.  In October 2008, the service member 
underwent a VA examination of the brain and spinal cord.  In 
reviewing the history of the current condition, the physician 
reported that the service member had been suffering from 
manifestations of the condition for many years and that the 
actual disability had been undiagnosed until recently.  The 
examiner reviewed that service member's medical records that 
showed small vessel disease along with generalized atrophy in the 
area of the brain stem/cerebellum.  The doctor further concluded 
that the service member had not suffered any major strokes in the 
large vessel territory of the brain.  Upon completion of the 
physical exam of the service member, the physician diagnosed the 
service member with spinocerebellar degeneration.  He further 
opined the following:

	. . . progressive for many years, 
dating back to the service when he first 
began having difficulties with this, and it 
is continuing to progress; he is now 
wheelchair bound, has severe ataxia 
associated with his dysarthic speech and 
imbalance of his gait.  It is a progressive 
disorder with no known treatment.  He will 
continue to progress and worsen over time.  
He does seem to have had these symptoms in 
the service and were undiagnosed at that 
time.  

A review of the service member's service treatment records, as 
reported by the VA examiner in 2008, do not show a diagnosis of 
cerebellar degeneration or ataxia while he was on active duty.  
However, they do suggest that the service member was beginning to 
experience the prodromas associated with spinocerebellar 
degeneration.  There is no other medical evidence of record with 
respect to the etiology of the condition.

The Board must weigh the credibility and probative value of any 
available medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a service member's medical history, 
is not a requirement for private medical opinions.  A review of 
the claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted solely 
because the opining clinician did not review the claims file as 
there are other means by which a physician can become aware of 
critical medical facts, such as a history of treating the service 
member for an extended period of time and/or reviewing pertinent 
medical literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on whether 
the clinician was "informed of the relevant facts" in rendering 
a medical opinion.  Thus, when VA refers to facts obtained from 
review of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out those 
facts and explain why they were necessary or important in forming 
the appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid and 
well-reasoned opinion.  The Court further held that a medical 
opinion that contains only data and conclusions is not entitled 
to any weight and a review of the claims file cannot compensate 
for lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical opinion 
comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In sum, in Nieves-Rodriguez, the Court indicated that it 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion.

In this instance, there is only one medical opinion concerning 
the etiology of the service-member's ataxia.  The examiner has 
reviewed the complete claims folder including the statements 
provided by the service member.  In providing his opinion, the 
medical doctor was not equivocal, vague, or ambiguous with his 
opinion that the current disability began while the service 
member was on active duty.  In other words, the VA examiner 
reviewed in detail the pertinent medical records, discussed the 
salient facts, and provided complete rationale for all 
conclusions presented, as noted in the discussion above.

Accordingly, the Board attaches the most significant probative 
value to the VA opinion as it appears to be well reasoned, 
detailed, consistent with other evidence of record, and included 
an access to the accurate background of the service member.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the service member prevailing in either 
event, or whether the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The record presents a diagnosis of a current disability and a VA 
health care provider has etiologically linked the current 
disorder with the service member's long history in the United 
States Army.  Although the service medical treatment records are 
vague for any treatment involving the prodromas of ataxia or 
spinocerebellar degeneration, the service member, his custodian, 
and accredited representative have all provided credible and 
probative information concerning the matter now before the Board.  
Thus, the Board finds that with the resolution of reasonable 
doubt in the service member's favor, and as such, service 
connection for spinocerebellar degeneration or ataxia (SCA6), to 
include manifestations and symptoms indicative of the residuals 
of a stroke, is warranted.

Special Monthly Compensation - Aid and Attendance

The other issue on appeal involves special monthly compensation 
for aid and attendance.  Under pertinent criteria, the law 
provides that special monthly compensation is payable if the 
service member, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, or 
of one hand and one foot, or is blind in both eyes, with 5/200 
visual acuity or less, or is permanently bedridden or so helpless 
as to be in need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350 (2010).  The criteria 
for determining that a service member is so helpless as to be in 
need of regular aid and attendance are contained in 38 C.F.R. § 
3.352(a) (2010).

Determinations as to the need for aid and attendance are factual 
in nature and must be based upon the actual requirements for 
personal assistance from others. In making such determinations, 
consideration is given to such conditions as the:

(1)  Inability of the claimant to dress or 
undress him or herself or to keep him or 
herself ordinarily clean and presentable;

(2)  Frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular 
disability cannot be done without 
assistance;

(3)  Inability of the claimant to feed him 
or herself through loss of coordination of 
upper extremities or through extreme 
weakness;

(4)  Inability to attend to the wants of 
nature; or

(5)  Incapacity, either physical or mental, 
that requires care or assistance on a 
regular basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.

It is not required however that all of the disabling conditions 
enumerated be present before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his or her 
condition as a whole, and the need for aid and attendance must be 
regular, not that there be a constant need.  38 C.F.R. § 3.352(a) 
(2010).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" constitutes a 
condition that through its essential character actually requires 
that an individual remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day to promote 
convalescence or cure will not suffice.  Id.

Additionally, special monthly compensation provided by 38 
U.S.C.A. § 1114(o) (West 2002) is payable for any of the 
following conditions:  Anatomical loss of both arms so near the 
shoulder as to prevent use of a prosthetic appliance; conditions 
entitling to two or more of the rates (no condition being 
considered twice) provided in 38 U.S.C.§ 1114(l) through (n) 
(West 2002); bilateral deafness rated at 60 percent or more 
disabling (and the hearing impairment in either one or both ears 
is service-connected) in combination with service-connected 
blindness with bilateral visual acuity 5/200 or less; service-
connected total deafness in one ear or bilateral deafness rated 
at 40 percent or more disabling (and the hearing impairment in 
either one or both ears is service-connected) in combination with 
service-connected blindness of both eyes having only light 
perception or less.  38 U.S.C.A. § 1114 (West 2002).

Paraplegia, paralysis of lower extremities together with loss of 
anal and bladder sphincter control will entitle the service 
member to the maximum rate under 38 U.S.C.A. § 1114(o) (West 
2002), through the combination of loss of use of both legs and 
helplessness.

The regulations provide that a service member receiving the 
maximum rate under 38 U.S.C. § 1114(o) (West 2002), who is in 
need of regular aid and attendance or a higher level of care, is 
entitled to an additional allowance during periods he or she is 
not hospitalized at United States Government expense.  38 
U.S.C.A. 1114(r)(1)-(2) (West 2002).  The higher level aid and 
attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) (West 
2002) is payable in lieu of the regular aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(1) (West 2002).

In addition, this higher level of aid and attendance allowance is 
payable whether or not the need for regular aid and attendance or 
a higher level of care was a partial basis for entitlement to the 
maximum rate under 1114(o), or was based on an independent 
factual determination.

Relevant statutory authority provides that if any service member 
is in need of regular aid and attendance for a service connected 
disability, then, in addition to other possible special monthly 
compensation, the service member shall be paid a monthly aid and 
attendance allowance.  38 U.S.C.A. § 1114(r)(1) (West 2002).  
(This rate of aid and attendance is R-1).  In the alternative, a 
higher rate of aid and attendance benefits is awarded if the 
service member, in addition to such need for regular aid and 
attendance, is in need of a higher level of care.  The higher 
rate is warranted if the service member, in the absence of the 
provision of such care, would require hospitalization, nursing 
home care, or other residential institutional care.  A higher 
level of care shall be considered to be needed for personal 
health-care services provided on a daily basis in the service 
member's home by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a licensed health-care professional.  (This rate 
of aid and attendance is R-2).  38 U.S.C.A. § 1114(r)(2) (West 
2002).  Ultimately, the R-2 rate provides for more compensation 
for aid and attendance than the R-1 rate.

In addition, 38 C.F.R. § 3.350 and § 3.352 (2010) provide further 
definitions on when aid and attendance benefits are to be 
granted.  These regulations also provide criteria as to when an 
R-1 rate is to be granted and when an R-2 rate is to be granted.  
The following are criteria in determining the need for regular 
aid and attendance:  inability of the claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2010).

With regard to the R-2 rate, personal health-care services 
include (but are not limited to) such services as physical 
therapy, administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions which require professional health-care training or the 
regular supervision of a trained health-care professional.  A 
licensed health-care professional includes (but is not limited 
to) a doctor, a registered nurse, a licensed practical nurse, or 
a physical therapist licensed to practice by a State or political 
subdivision.  The term "under the regular supervision of a 
licensed health-care professional" means that an unlicensed 
person performing personal health-care services is following a 
regimen of personal health-care services prescribed by a health-
care professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services at 
least once each month to monitor the prescribed regimen.  The 
consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. § 3.352(b) (2010).

In considering whether the service member is entitled to special 
monthly compensation benefits based on the need for regular aid 
and attendance, the Board may only consider separate and distinct 
disabilities.

The Board would note that as a result of the Board's above 
action, service connection has been granted for spinocerebellar 
degeneration or ataxia (SCA6).  In conjunction with the service 
member's claim for special monthly compensation, he underwent a 
VA Aid and Attendance Medical Examination in October 2008.  In 
that examination results, it was reported that the service member 
was not permanently bedridden or hospitalized.  It was reported 
that he dressed and ate food with the assistance of others.  It 
was further indicated that the service member used a wheelchair 
one hundred percent of the time that he was not in bed, and that 
his ataxia affected his ability to protect himself from hazards 
of the daily environment.  

Another VA Aid and Attendance examination was accomplished in 
August 2009.  At that time, the medical examiners noted that the 
service member was residing in a nursing home, and that he used a 
wheelchair.  While it was reported that the service member had 
some range of motion in his appendages, it was also indicated 
that the service member could not dress/undress himself, bathe, 
groom, or toilet himself without the aid of another.  Although he 
was capable of feeding himself, the examiners noted that the 
self-feeding was done with difficulty.  It was further written 
that the service member's ataxia interfered with normal weight-
bearing, propulsion, and functional balance.  The medical 
examiners concluded with the following:

The main reason this Veteran requires aide 
and attendance is because of his severe 
spinocerebellar degeneration and ataxia.  
This interferes with balance, propulsion, 
coordination, and all activities of daily 
living as well as instrumental activities 
of daily 
living. . . . 

After a careful review of the evidence of record, it is the 
decision of the Board that the service member is entitled to 
special monthly compensation benefits based on the need for 
regular aid and attendance.  The evidence shows that the service 
member did unfortunately and in fact require the aid and 
attendance of another individual to perform many of the 
activities of daily living.  Moreover, such assistance is 
required solely because of or the result of a service-connected 
disability.  On this issue, the competent medical evidence does 
support the service member's claim.  As such, his appeal is 
granted.


ORDER

1.  Service connection for spinocerebellar degeneration or ataxia 
(SCA6), to include manifestations and symptoms indicative of the 
residuals of a stroke, is granted.  

2.  Special monthly compensation based on the need for the 
regular aid and attendance of another person is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


